Citation Nr: 0636049	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  06-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 16, 1976, to 
October 21, 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Although the RO has determined that new and material 
evidence has been submitted to reopen the appellant's claims, 
the Board must determine on its own whether new and material 
evidence has been submitted to reopen this claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A motion to advance this case on the docket due to the 
veteran's severe financial hardship was granted by the Board 
in October 2006.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In an unappealed May 1985 decision, the RO denied 
reopening of the claim of entitlement to service connection 
for schizophrenia. 

2.  The evidence associated with the claims file subsequent 
to the RO's May 1985 decision is cumulative or redundant of 
evidence already of record and does not raise a reasonable 
possibility of substantiating the claim.

3.  In an unappealed rating decision of March 2004, the RO 
denied entitlement to service connection for diabetes 
mellitus.

4.  The evidence associated with the claims file subsequent 
to the March 2004 rating decision includes evidence that is 
not cumulative or redundant of evidence already of record and 
is sufficient to raise a reasonable possibility of 
substantiating the claim.

5.  The veteran did not serve in Vietnam during the Vietnam 
War, and was not otherwise exposed to Agent Orange in 
service.

6.  Diabetes mellitus was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156 (2006).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes.  He 
is also seeking to reopen a claim of entitlement to service 
connection for schizophrenia.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are applicable to the 
veteran's diabetes claim.  They provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen a claim for service connection 
for diabetes mellitus.  Therefore, no further development of 
the record is required with respect to this claim to reopen.  

With respect to the reopened claim for service connection for 
diabetes mellitus and the claim to reopen a claim for service 
connection for schizophrenia, the record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in 
November 2004, after its initial adjudication of the claim.  
The November 2004 letter specifically informed the veteran of 
the reasons for the prior denial of his schizophrenia claim, 
that new and material evidence was required to reopen the 
claim, and of the specific elements of the claim to which the 
new and material evidence must pertain.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  By letter mailed in March 
2006, the veteran was also informed of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities for which service connection is sought.  

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

Although there is some suggestion in medical reports (April 
2003 hospitalization request) that the veteran is receiving 
Social Security Disability (SSA) benefits, this has never 
been confirmed by the veteran or his representative.  The 
veteran was specifically notified in the November 2004 letter 
that VA would obtain SSA records on his behalf.  He did not 
respond to that letter.  Moreover, the veteran, through his 
representative, submitted a response to the March 2006 
letter, indicating that he had no other information or 
evidence to give VA to substantiate his claim.  

Based on the veteran's responses, the Board has no basis to 
conclude that there are any additional pertinent records in 
this case.  Accordingly, a remand to request such records is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

While the VCAA does not require a medical examination where 
new and material evidence has not been received, as noted 
above, the Board has determined that new and material 
evidence has been received to reopen the claim for service 
connection for diabetes mellitus.  The Board has determined 
that no VA examination or medical opinion is required with 
respect to this reopened claim because the medical evidence 
currently of record is sufficient to decide the claim and 
there is no reasonable possibility that the report of such an 
examination or opinion would substantiate the claim.  In this 
regard, the Board notes that any medical opinion supporting 
the veteran's contention that diabetes mellitus is due to his 
exposure to Agent Orange in service would be based upon 
history the Board has determined to be inaccurate.  
Accordingly, the Board concludes that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.



Legal Criteria
Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
or diabetes mellitus to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Diabetes mellitus shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Schizophrenia

At the time of an unappealed May 1985 rating decision denying 
service connection for schizophrenia, the evidence of record 
established a current diagnosis of schizophrenia in April 
1978, and subsequent treatment for schizophrenia.  The record 
also contained statements from the veteran's brother 
attesting to conversations he had with the veteran's 
commanding officer in which the officer described the 
veteran's difficulty in getting along with members of his 
unit as the reason for his discharge.  Service medical 
records did not show a diagnosis of schizophrenia during 
service or at discharge.  All pertinent clinical findings 
were normal.  Post service records did not contain competent 
medical evidence of the presence of schizophrenia within one 
year of the veteran's discharge from service or of a nexus 
between the disorder and the veteran's military service.  

Since the May 1985 denial, the veteran has submitted medical 
reports, including VA outpatient treatment and 
hospitalization reports and private treatment and 
hospitalization reports.  These all relate to the veteran's 
current condition and do not suggest that the disorder was 
present within one year of the veteran's discharge from 
service or that it is etiologically related to service.  The 
medical evidence added to the record is essentially 
cumulative in nature since it simply continues to show the 
presence of schizophrenia more than one year following the 
veteran's discharge from service.

The statements from the veteran and his brother appear to 
indicate their belief that the veteran had schizophrenia in 
service or developed it because of his service in Vietnam..  
These lay statements are also insufficient to establish a 
reasonable possibility of substantiating the claim because 
lay persons are not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the May 1985 denial 
of the veteran's claim is cumulative of the evidence of 
record at the time of the last prior final denial of the 
claim or is not sufficient to raise a reasonable possibility 
of substantiating the claim.  Accordingly, new and material 
evidence has not been received and reopening of the claim of 
entitlement to service connection for schizophrenia is not in 
order. 


Diabetes

Service connection for diabetes was denied in the unappealed 
rating decision of March 2004 because there was no medical 
evidence showing that the disorder was present within one 
year of the veteran's discharge from service or that it was 
etiologically related to service.  At that time, the veteran 
was claiming that the disability began during his military 
service.  Since that time, the veteran has alleged that he 
was exposed to Agent Orange in service and that his diabetes 
mellitus is attributable to such exposure.  As noted above, 
diabetes mellitus is subject to presumptive service 
connection on the basis of Agent Orange exposure.  Since the 
credibility of the veteran's statements are presumed for the 
purposes of reopening, the Board has determined that the 
veteran's statements to the effect that he was exposed to 
Agent Orange in service to be new and material.  Accordingly, 
reopening of this claim is in order, and the Board will 
address merits of the reopened claim on a de novo basis.

Service medical records are negative for evidence of 
diabetes.  The report of examination for discharge in October 
1976 shows that all systems examined, including endocrine, 
were found to be normal on clinical evaluation.  

The veteran maintains that he was exposed to Agent Orange 
during service.  However, the presumption of exposure to 
herbicides applies only to veterans who had service in 
Vietnam during the Vietnam War.  The veteran's service 
records show that he served after the conclusion of the 
Vietnam War, and that he had no overseas service of any kind.  
Moreover, a response from the National Personnel Records 
Center to an RO inquiry as to whether there were any records 
showing exposure to herbicides was negative.  Therefore, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran was not exposed to Agent Orange 
in service.

Although the post-service medical evidence of record shows 
that the veteran currently has diabetes, there is no post-
service medical evidence of diabetes until many years after 
the veteran's discharge from service or of a nexus between 
the veteran's current diabetes and his military service.  

In essence, the evidence of a nexus between the veteran's 
current diabetes and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. at 494.  Accordingly, 
the Board must conclude that service connection for diabetes 
is not in order.


ORDER

Reopening of the claim of entitlement to service connection 
for schizophrenia is denied.

Reopening of the claim of entitlement to service connection 
for diabetes mellitus is granted.

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


